PARLANGE, District Judge
(after stating the facts as above). It clearly appears from the answer of the defendant below, and from the brief of its counsel in this court, that’ the main, if not the only, defenses upon which the railway company depends, are that Wagley was a trespasser on the track at the time he was killed, that he was intoxicated, and that he was guilty of contributory negligence in going on the track at the place he did, and in the nighttime. In his general charge the trial judge very fully and fairly submitted to the jury the question whether Wagley was a trespasser. This involved the inquiry whether the place at which he was attempting to cross when killed was a public crossing, to the knowledge of the railroad company. Under the evidence, this matter, in our opinion, was properly submitted to the jury. The evidence was such that the jury could well find that for a number of years the place at which 'Wagley was killed was a public crossing, and that this fact was well known to the railroad company. The question of negligence on the part of the railroad company, as also the question of contributory negligence on the part of Wagley, involving the matter of his being intoxicated or not, were likewise matters which in this case properly belonged to the jury, and which they decided after full and correct instructions by the judge in his general charge.
The special charges requested by the railroad company were all properly refused. The first of them required the court to find that Wagley was negligent, and was tantamount to a charge directing a verdict in favor of the railroad company. It would have been clear error to have given this charge, under the evidence. The special charge that it was the duty of Wagley to look and listen for approaching cars before going on the track was fully covered by the general charge. The other special charges, in our opinion, had no merit.
Whether Wagley be considered as one of the public, who, if the crossing was a public one, had a right to pass there, or whether he be considered as a person awaiting transportation on the cars of the railroad company, and who was trying to go to or return from the closet which the railroad company had provided across the tracks, it is plain to v. that in this case it was proper to submit to the jury, as the trial judge did, the question of the negligence of the railroad company in not using reasonable precautions to avoid danger to persons who might be on the track at the place where Wagley was killed. There was a conflict of evidence as to whether the bell of the switch engine was ringing, and this was a question for the jury. But, assuming that the bell was ringing, it was competent for the jury to say whether it was sufficient for the railroad company to have the bell ringing on the switch engine, which was pushing the cars in front of it, and which was at a considerable distance—stat ed by a witness to have been about 200 feet—from Wagley, if the jury also found that there was no headlight *864on the end of the coaches which were being pushed forward and which killed Wagley; that there was no employe of the railroad company there; that this train, going at the rate of four or five miles an hour, made very little noise; that the night was dark; and that there was an absence of light. We find no error in the record, and the judgment of the lower court is therefore affirmed.